FINAL REJECTION, FOURTH DETAILED ACTION
Status of Prosecution
The present application, 15/978,121 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application claims priority to provisional application 62/506,687, filed on May 16, 2017.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The Office mailed a first detailed action, non-final rejection, on April 17, 2020.
Applicant’s representative Bejan Haffezzadeh (RN 76,084) initiated an interview on July 13, 2020.
Applicant filed amendments with remarks and arguments on July 17, 2020.
The Office mailed a second detailed action, final rejection on July 30, 2020.
Applicant filed an AFCP 2.0 request on September 21, 2020.
Examiner initiated an interview on October 1, 2020 relating the results of the AFCP request with Mr. Haffezzadeh. 
Applicant filed a request for continued examination on October 1, 2020 incorporating the proposed amended claims and arguments of the AFCP request.
The Office mailed a third detailed action, non-final rejection on October 16, 2020.
Applicant’s representative Prateek Bhatnagar (RN 70907) initiated an interview on January 12, 2021.
Applicant filed amended claims with accompanying remarks and arguments on January 15, 2021, the subject of the instant action.
Claims 1-6 and 9-23 are pending and all are rejected. Claims 1, 14 and 20 are independent.
Response to Remarks and Arguments
Examiner thanks Applicant for the courtesies extended during the interview on January 15, 2021 and the subsequent amendments and remarks in relation to that interview herein.
Examiner has applied Jarroush, United States Patent Application Publication 2016/0380990 published on December 29, 2016 to the amended independent claim and adjusted the other claim’s as well. As the grounds of the rejection have been changed, Applicant’s arguments are rendered moot. Regarding the new claims, they have been addressed as well.
The Claims stand rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 9, 11, 13-15, 18, 20-21 and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Hasek, United States Patent Application Publication 2018/0095653, published on April 5, 2018 in view of Cisler et al. (“Cisler”), United States Patent Application Publication 2014/0359505 published on December 4, 2014 and in further view of Jarroush, United States Patent Application Publication 2016/0380990 published on December 29, 2016.

As to Claim 1, Hasek teaches: A method comprising: 
at a device with one or more processors, non-transitory memory, a display, and one or more input devices (Hasek: Fig. 39, a display, processor, and graphics processor unit are connected to a device; par. 0008, a stylus input; par. 1392, memory): 
while displaying a content item that is currently associated with one or more tags, detecting, via the one or more input devices, a first input that corresponds to selection of a transport affordance (Hasek: par. 0819, Fig.. 92B, 149A, [9399] is a share button (i.e. a transport interface with a transport affordance) that allows an image content that is being displayed to be shared; Fig. 92B, par. 0019, the stylus or touch input may be detected on the screen to select these icons; par. 0182, the content item may have tags that are associated with it); and 
in response to detecting the selection of the transport affordance, displaying, on the display, a transport interface provided to perform one or more operations on the content item, including (Hasek: Fig. 149A, the selection of 9399 results in the share menu [1490] to be displayed, which is a transport interface) : 
(Hasek: pars. 0182, 0206, Fig. 126, [1260] is a page tag modification interface that is displayed as part of the share menu [1490]; and 
one or more transport option affordances associated with different selectable options for performing the one or more operations on the content item (Hasek: par. 1043, Fig. 149B, sharing options are provided as part of the interface);
while displaying the transport interface, detecting, via the one or more input devices, a second input that corresponds to selection of the tag modification affordance that is within the transport interface (Hasek: par. 0818, Fig. 126, the button [1262b] opens an interface to add an additional tag; Fig. 149B, par. 0206, the add tags option [1262] is part of the transport interface [1490] while the showing the share menu [1490]); and
in response to detecting the selection of the tag modification affordance that is within the transport interface, replacing display of the transport interface with a tag modification interface (Hasek: Fig. 126, the interface [990] appears at the bottom half of the screen, with a focus to enter the tag, which Examiner construes to replace the display of the transport interface). 

    PNG
    media_image1.png
    696
    911
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    482
    676
    media_image2.png
    Greyscale

Hasek may not explicitly teach: a tag modification affordance provided to modify the one or more tags that are currently associated with the content item
 in response to detecting the selection of the tag modification affordance that is within the transport interface, replacing display of the transport interface with a tag modification interface that is provided to modify the one or more tags that are currently associated with the content item.
Cisler teaches in general concepts related to managing tags associated with stored items utilizing a graphical user interface  (Cisler: Abstract). Specifically, Cisler teaches a user interface for managing tags (Cisler: Fig. 3A, par. 0039, the tags [108] are displayed in a left pane [105], with the associated content displayed in the main pane [304]). Upon selecting a tag in the left (Cisler: pars. 0039-40, the “Trips” tag [107] is selected and the resulting files are displayed on the right). Tags may also be removed by invoking a tag display box and removing the tag (Cisler: par. 0055, the tag may be removed using in the tag display box [630]). Other embodiments are also described to remove the tag in Cisler. Examiner interprets “modify the one or more tags that are associated with the content items,” to be read upon by adding, deleting the tags for the content item, which is disclosed by Cisler.

    PNG
    media_image3.png
    485
    724
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Hasek device. Such a person would have added computer instructions to display the menu options for removing and displaying the associated items upon selection of the tag as combined in the Hasek device as taught and (Cisler: par. 0003).
Hasek and Cisler may not explicitly teach: the tag modification interface including: 
a user-modifiable tag creation field to create a new tag to be associated with the content item; and 
a plurality of selectable tag appearance affordances including a first selectable tag appearance affordance to select a first appearance for the new tag and a second selectable tag appearance affordance to select a second appearance for the new tag.
Jarroush teaches in general concepts related to an electronic discovery insight tool that allows for managing data collections, including tag management functionalities (Jarroush: Abstract). Specifically, Jarroush teaches that tags may be added to a document (Jarroush: par. 0071, a user may tag items in bulk to a group for instance). New tags may be added with an interface that allows user-specified selection from unique colors for association with the newly-created tag (Jarroush: Fig. 27 , pars. 0279,81, the user is able to create a new tag object by choosing the [2708] object which allow selecting a color-coding for the new tag). Different colors are offered (Jarroush: Fig. 27).

    PNG
    media_image4.png
    371
    522
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Hasek-Cisler device. Such a person would have added computer instructions to allow the user to create a new tag and choose from different colors to associate it with as taught and suggested by Jarroush. The person having ordinary skill in the art would have been motivated to make these modifications with a reasonable expectation of success to allow for the complete customization of the tags for ease of visual identification.

As to Claim 2, Hasek, Cisler and Jarroush teach the elements of Claim 1.
Jarroush further teaches: wherein the tag modification interface includes at least one of: one or more selectable tags currently associated with the content item  (Jarroush: par. 0200, tags already applied are displayed and indicated); and one or more selectable suggested tags (Jarroush: par. 0280, a list of tags already created is displayed, which Examiner interprets to also include “suggested” tags).  

As to Claim 5, Hasek, Cisler and Jarroush teach the limitations of Claim 2.
Jarroush further teaches: detecting, via the one or more input devices, a third input that corresponds to selection of a respective selectable suggested tag among the one or more selectable suggested tags (Jarroush: par. 0210, the user may select an icon next to a tag in a list of tags already created, which Examiner interprets to also include “suggested” tags); and 
in response to detecting the selection of the respective selectable suggested tag, associating the respective selectable suggested tag with the content item and displaying, on the display, the respective selectable suggested tag among the one or more selectable tags currently associated with the content item (Jarroush: Fig. 27, the selected tag is displayed).  

As to Claim 9, Hasek, Cisler and Jarroush teaches the limitations of Claim 1.
Hasek further teaches: wherein the transport interface includes an indication of the one or more tags that are currently associated with the content item (Hasek: Fig. 126, par. 0182, the tags currently associated with the item are displayed).

As to Claim 11, Hasek, Cisler and Jarroush teach the limitations of Claim 9.
Cisler further teaches: detecting, via the one or more input devices, a third input that corresponds to selection of a respective tag among the one or more selectable tags currently associated with the content item (Cisler: pars. 0039-40, the “Trips” tag [107] is selected and the resulting files are displayed on the right); and 
(Cisler: par. 0055, the tag may be removed using in the tag display box [630]).

As to Claim 13, Hasek, Cisler and Jarroush teach the limitations of Claim 1.
Hasek further teaches: detecting, via the one or more input devices, a third input that corresponds to selection of a respective transport option affordance among the one or more transport option affordances (Hasek: par. 0206, the user is able to choose, or select by input one of the transport options) ; and 
in response to detecting the selection of the respective transport option affordance: 
in accordance with a determination that the respective transport option affordance corresponds to sharing the content item via a first application, causing the content item to be shared via the first application (Hasek: par. 0207, various sharing options include email, or offline sending); and  
in accordance with a determination that the respective transport option affordance corresponds to sharing the content item via a second application different from the first application, causing the content item to be shared via the second application (Hasek: par. 0207, various sharing options include email, or offline sending).  

As to Claim 14 it is rejected for similar reasons as Claim 1. Hasek further teaches a display (Hasek: par. 0011) input devices (Hasek: par. 0002, stylus) , processors, memory and programs that are stored on the memory to be executed by the processor (Hasek: par. 1387).

As to Claim 15, it is rejected for similar reasons as Claim 2 above.
As to Claim 18, it is rejected for similar reasons as Claim 5 above.
As to Claim 20 it is rejected for similar reasons as Claims 1 and 14.

As to Claim 21, Hasek, Cisler and Jarroush teach the limitations of Claim 1.
Jarroush further teaches: wherein the first selectable tag appearance affordance is to select a first color for the new tag and the second selectable tag appearance affordance is to select a second color for the new tag (Jarroush: Fig. 27 , pars. 0279,81, the user is able to create a new tag object by choosing the [2708] object which allow selecting a color-coding for the new tag).

As to Claim 23, Hasek, Cisler and Jarroush teach the limitations of Claim 1.
Jarroush further teaches: detecting, via the one or more input devices, a sequence of one or more inputs that corresponds to inputting a string of one or more characters for the new tag within the user- modifiable tag creation field (Jarroush: par. 0281, a user may type a name of a new tag);
detecting, via the one or more input devices, a user input selecting the first selectable tag appearance affordance (Jarroush: pars. 0169-70, the user may create the new tag and then associate it by selecting the new tag) ; 
(Jarroush: pars. 0169-70, the user may create the new tag and then associate it by selecting the new tag); and 
displaying, on the display, the new tag among the one or more tags that are currently associated with the content item with the first appearance (Jarroush: pars. 0169-70, the new tag is added to the list).
B.
Claims 3-4, 6 and 16-27 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Hasek, United States Patent Application Publication 2018/0095653, published on September 8, 2016 in view of Cisler et al. (“Cisler”), United States Patent Application Publication 2014/0359505 published on December 4, 2014 in further view of Jarroush, United States Patent Application Publication 2016/0380990 published on December 29, 2016 and in further view of Forman  et al. (“Forman”), United States Patent Application Publication 2018/0052589 published on February 22, 2018.

As to Claim 3, Hasek, Cisler and Jarroush teach the limitations of Claim 2.
Hasek, Cisler and Jarroush many not explicitly teach: detecting, via the one or more input devices, a third input that corresponds to selection of a respective tag among the one or more selectable tags currently associated with the content item; and 
in response to detecting the selection of the respective tag, removing the association between the respective tag and the content item.
Forman teaches in general concepts related to setting tags in response to user interaction (Forman: Abstract). Specifically, Forman teaches that a user interface displays a plurality of tags (Forman: Fig. 1A, par. 0027, the items are content that may be for instance news headlines, media, etc.; par. 0028, the possible tags [125] are displayed in [120]), to associate the item with the tags). Tags may be removed, un unassociated  (Forman: par. 0051, a tag that is in focus, meaning the selected tag, may be removed when the tag that is already associated with the item is selected, thereby removing the association).

    PNG
    media_image5.png
    429
    771
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Hasek-Cisler-Jarroush device by including computer instructions to allow for the display of the associated and suggested tags in the tag interface as disclosed by Forman. Such a person would have been motivated to do so to allow for a easier system of tagging without having the user be overly burdened cognitively with many possible tag selections (Forman: par. 0022).

As to Claim 4, Hasek, Cisler, Jarroush and Forman teach the limitations of Claim 3.
Cisler further teaches: in response to detecting the selection of the respective tag, displaying, on the display, an option menu that includes a first affordance provided to remove the association between the respective tag and the content item when selected  (Cisler: par. 0055, the tag may be removed using in the tag display box [630]) and a second affordance provided to display representations of one or more content items associated with the respective tag when selected, wherein the one or more content items include the content item (Cisler: pars. 0039-40, the “Trips” tag [107] is selected and the resulting files are displayed on the right).  

As to Claim 6, Hasek, Cisler and Forman teach the limitations of Claim 2.
Hasek, Cisler and Jarroush many not explicitly teach: wherein the one or more selectable suggested tags are selected based on at least one of: frequency of use, recency of use, or contextual information associated with the content item.
Forman teaches in general concepts related to setting tags in response to user interaction (Forman: Abstract). Specifically, Forman teaches that a user interface displays a plurality of tags that are associated with items ([112]) and selectable suggested tags ([125])  (Forman: Fig. 1A, par. 0027, the items are content that may be for instance news headlines, media, etc.; par. 0028, the possible tags [125] are displayed in [120]), to associate the item with the tags). Tags may be removed, un unassociated  (Forman: par. 0051, a tag that is in focus, meaning the selected tag, may be removed when the tag that is already associated with the item is selected, thereby removing the association). Predicted tags may displayed in a predetermined manner, such as contextually  (Forman: par. 0126, predicted tags may be displayed in a manner, which are selected by use of a prediction engine of having a predicted likelihood of use above a threshold, which is a contextual information determination).  
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Hasek-Cisler-Jarroush device by including computer instructions to allow for the display of the associated and suggested tags in the tag interface ordered by contextual as disclosed by Forman. Such a person would have been motivated to do so to allow for a easier system of tagging without having the user be overly burdened cognitively with many possible tag selections (Forman: par. 0022).

As to Claim 16, it is rejected for similar reasons as Claim 3 above.
As to Claim 17, it is rejected for similar reasons as Claim 4 above.
As to Claim 19, it is rejected for similar reasons as Claim 6 above.
C.
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Hasek, United States Patent Application Publication 2018/0095653, published on September 8, 2016 in view of Cisler et al. (“Cisler”), United States Patent Application Publication 2014/0359505 published on December 4, 2014 and view of Jarroush, United States Patent Application Publication 2016/0380990 published on December 29, 2016 and in view of  Forman  et al. (“Forman”), United States Patent Application Publication 2018/0052589 published on February 22, 2018 and in further view of Bastide et al. (“Bastide”), United States Patent Application Publication 2015/0293983 published on October 15, 2015.

As to Claim 10, Hasek, Cisler and Jarroush teach the limitations of Claim 9.
Hasek, Cisler and Jarroush  may not explicitly teach: wherein displaying the transport interface that includes the indication of one or more selectable tags currently associated with the content item includes: 
in accordance with a determination that a dimension of the indication of the one or more selectable tags currently associated with the content item satisfies a predefined dimensional constraint of the transport interface, displaying the indication of the one or more selectable tags currently associated with the content item;
in accordance with a determination that the dimension of the indication of the one or more selectable tags currently associated with the content item does not satisfy the predefined dimensional constraint of the transport interface, displaying the indication of the one or more selectable tags currently associated with the content item includes displaying collapsed representations of the one or more selectable tags currently associated with the content items.
Forman teaches in general concepts related to setting tags in response to user interaction (Forman: Abstract). Specifically, Forman teaches that a user interface displays a plurality of tags that are associated with items ([112]) and selectable suggested tags ([125])  (Forman: Fig. 1A, par. 0027, the items are content that may be for instance news headlines, media, etc.; par. 0028, the possible tags [125] are displayed in [120]), to associate the item with the tags). The user may filter (i.e. satisfying a dimensional constraint) on the tags for the content  (Forman: par. 0127, tags that are associated with the content may be filtered according to a selected filter and indicated with a highlight). Further, the unselected ones may be indicated accordingly as well (Forman: pars. 0126-27, unselected, but predicted and other unpredicted ones may be denoted accordingly). Examiner asserts that the simple display of these tags is “collapsed” within the meaning of the claim limitation.

    PNG
    media_image5.png
    429
    771
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Hasek-Cisler-Jarroush device by including computer instructions to allow for the display of the associated and suggested tags in the tag interface as disclosed by Forman. Such a person would have been motivated to do so to allow for a easier system of tagging without having the user be overly burdened cognitively with many possible tag selections (Forman: par. 0022).
Hasek, Cisler, Jarroush and Forman may not explicitly teach: displaying the indication of the one or more selectable tags currently associated with the content item includes displaying expanded representations of the one or more selectable tags currently associated with the content item.
(Bastide: Abstract). Specifically, Bastide teaches that a tag cloud will show active tags with size, or other display elements and groupings based on characteristics of the information associated with the tag (Bastide: par. 0011, 018, the fonts, sizes, colors etc, may depend on the prominence or frequency of the information associated with the tag).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Hasek-Cisler-Jarroush-Forman device. Such a person would have added computer instructions to display the associated tags in an “expanded” form, which Examiner notes may be one of prominence, as combined in the Hasek-Forman device as taught and suggested by Bastide. The person having ordinary skill in the art would have been motivated to make these modifications to reduce the cognitive burden on the user and to provide a easier organization and access data interface to retrieve information (Bastide: par. 0014).
D.
Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Hasek, United States Patent Application Publication 2018/0095653, published on September 8, 2016 in view of Cisler et al. (“Cisler”), United States Patent Application Publication 2014/0359505 published on December 4, 2014 in view of Jarroush, United States Patent Application Publication 2016/0380990 published on December 29, 2016 and in further view of Garbin et al. (“Garbin”), United States Patent Application Publication 2016/0281532 published on September 8, 2016.

As to Claim 12, Hasek, Cisler and Jarroush teach the limitations of Claim 1.

Garbin teaches in general concepts related to a communication system with privacy setting considerations (Garbin: Abstract). Specifically Garbin teaches a visual indicator may be displayed when a user wishes to send an item that may be customized, or indicate the proximity of a user (Garbin: par. 0038, the indicator the indicator may be customized to indicate. any person or a person on a blacklist of multiple different users are located nearby the recipient, etc.).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Hasek-Cisler-Jarroush device. Such a person would have added computer instructions to display the indicator of nearby users as taught and suggested by Garbin. The person having ordinary skill in the art would have been motivated to make these modifications to easily indicate to the user the users that are nearby that may receive content without inadvertent disclosure (Garbin: par. 0004).

E.
Claim 22 is rejected under 35 U.S.C. § 103 as being unpatentable over Hasek, United States Patent Application Publication 2018/0095653, published on September 8, 2016 in view of Cisler et al. (“Cisler”), United States Patent Application Publication 2014/0359505 published on December 4, 2014 in view of Jarroush, United States Patent Application Publication 2016/0380990 published on December 29, 2016 and in further view of Brouwer et al. .

As to Claim 22, Hasek, Cisler and Jarroush teach the limitations of Claim 1.
Hasek, Cisler and Jarroush  may not explicitly teach: wherein the first selectable tag appearance affordance is to select a first pattern for the new tag and the second selectable tag appearance affordance is to select a second pattern for the new tag.
Brouwer teaches in general, concepts related to annotating moving pictures or images with tags (Brower: Abstract). Specifically, Brouwer teaches that tags may have not only colors, but textures, patterns or icons as well be associated with the graphical representation (Brouwer: par. 0084, Fig. 12).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Hasek-Cisler-Jarroush device. Such a person would have added computer instructions to replace or supplement the tags visual indication colors with patterns as taught and suggested by Brouwer. The person having ordinary skill in the art would have been motivated to make these modifications as a design choice or in the alternative to present the user with a wider range of visual offerings to assist visually impaired users for instance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bell et al., United States Patent Application Publication 2008/0065995 (March 13, 2008) (describing a system for providing and filtering on active tags related to a object); and
Chand et al., United States Patent Application Publication 2016/0260130 (Sept. 8, 2016) (describing a system for a social network, filtering, tag system);
Williams et al., US Patent 8,126,863 (Feb. 28, 2012) (describing a tag selection and filtering system);
Soderberg, United States Patent Application Publication 2014/0129981 (May. 8, 2014) (describing tag handling system visually on content items).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to 0 whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 2174